Exhibit 10.1

EMPLOYMENT AGREEMENT

This Agreement is entered into as of the 15th day of August, 2016, by and
between S&W Seed Company, a Nevada corporation (the "Company") and Danielson B.
Gardner ("Executive") Together, Executive and the Company are sometimes referred
to as the "Parties."

WHEREAS, the Company desires to retain Executive in the capacity of Chief
Marketing & Technology Officer, and Executive wishes to be so retained, and

WHEREAS, the Company and Executive both desire to memorialize the arrangement in
writing.

NOW THEREFORE, in consideration of the material advantages accruing to the
Parties and the mutual covenants contained herein, and intending to be legally
and ethically bound hereby, the Company and Executive agree as follows.

1.    Duties and Scope of Employment

Positions and Duties. Executive will serve, at the pleasure of the Board, as
Chief Marketing & Technology Officer of the Company and shall report to the
Company's Chief Executive Officer (CEO) and Board. In the capacity of Chief
Marketing & Technology Officer, Executive will render such business and
professional services in the performance of his duties, consistent with
Executive's position within the Company. Executive will have the full powers,
responsibilities and authorities customary for the chief marketing and
technology officer of public corporations of the size, type and nature of the
Company, together with such other powers, authorities and responsibilities as
may reasonably be assigned to him by the Chief Executive Officer and/or the
Board. Executive will report solely and directly to the Chief Executive Officer
and/or the Board. The period during which Executive is employed by the Company
under this Agreement is referred to herein as the "Employment Term."

Obligations. During the Employment Term, Executive will devote his full business
efforts and time to the Company and will use good faith efforts to discharge his
obligations under this Agreement to the best of his ability. For the duration of
the Employment Term, Executive agrees not to actively engage in any other
employment, occupation, or consulting activity for any direct or indirect
remuneration without the prior approval of the CEO; provided, however, that
Executive may, without the approval of the CEO, serve in any capacity with any
civic, educational, or charitable organization and serve on the board(s) set
forth on Schedule A attached hereto, provided such services do not materially
interfere with Executive's obligations to the Company. Executive represents that
he is not subject to any non-competition, confidentiality, trade secrets or
other agreement(s) that would preclude, or restrict in any way, Executive from
fully performing his services hereunder during his employment with the Company.

2.    At-Will Employment.

Executive and the Company agree that Executive's employment with the Company
constitutes "at-will" employment. Executive and the Company acknowledge that
this employment relationship may be terminated at any time, upon written
acknowledgment that this employment relationship may be terminated at any time,
upon written notice to the other party, with or without good cause or for any or
no cause, at the option either of the Company or Executive.



--------------------------------------------------------------------------------

3.    Term of Agreement.

This Agreement will have a term of three years commencing on the Effective Date.
No later than 90 days before the end of the term of this Agreement, the Company
and Executive will discuss whether and under what circumstances the Agreement
will be renewed.

4.    Compensation

.



Base Salary. As of the Effective Date, the Company will pay Executive an annual
salary of $225,000 as compensation for his services (such annual salary, as is
then effective, to be referred to herein as "Base Salary"). The Base Salary will
be paid periodically in accordance with the Company's normal payroll practices
and be subject to the usual, required withholdings. The Compensation Committee
of the Company shall have oversight over compensation paid to Executive with
respect to the amount of salary and bonus payments (whether payable in cash of
equity) and equity compensation, similar to the oversight by and recommendations
made by the Compensation Committee with respect to the other executive officers
of the Company Executive shall be sub3ect to, and shall comply with, the
Company's stock ownership guidelines, including compliance with its Insider
Trading Policy, including the Addendum thereto, and with Section 16 of the
Securities Exchange Act of 1934, as amended.

Bonus Compensation. In the sole discretion of the Compensation Committee,
Executive may receive periodic bonuses in acknowledgment of his and the
Company's achievements and efforts from time to time. Such bonuses may be
payable in the future in alignment with stated performance goals or otherwise in
the Compensation Committee's discretion. As of the date of this Agreement,
Executive shall be entitled to receive an annual incentive bonus of up to 100%
of his Base Salary, payable 65% in cash and 35% in equity The exact amount of
the bonus shall be determined by the Compensation Committee, taking into account
the achievement of personal and Company financial goals mutually agreed upon by
the Compensation Committee and Executive. Annual target goals will be
memorialized in writing to be maintained by the Company's Human Resources
Department. The amount of bonus compensation, the allocation between cash and
equity and the target goals will be subject to review annually. Such changes
shall not require an amendment to this Agreement, provided that any such change
is documented in a resolution duly adopted by the Compensation Committee.

5.    Executive Benefits

Generally. Executive will be eligible to participate in accordance with the
terms of all Company Executive benefit plans, pohc1es and arrangements that are
applicable to other Company Executives, as such plans, policies and arrangements
may exist from time to time. The Company shall cover or reimburse Executive for
health insurance premiums for Executive and his immediate family. In addition,
the Company shall purchase a term life insurance policy for the benefit of
Executive's beneficiaries in the event of his death with the following policy
limits: In the event Executive dies while employed by the

2

--------------------------------------------------------------------------------



Company but not at the time when he is engaged in Company-related business, the
policy shall provide for a death benefit equal to Executive's salary at the time
of death; and in the event Executive dies while on Company-related business, the
death benefit will equal two times Executive's salary at the time of death. For
purposes of this provision, "Company-related business" shall include any
SGI-related business as well as S&W Seed Company-related business.

Vacation. Executive will be entitled to receive paid annual vacation in
accordance with Company policy.

Automobile. Until revised by recommendation of the CEO, Executive will receive a
gross payment of $800 per month to cover a car allowance and automobile
insurance on the vehicle used by Executive for Company-related business. In
addition, Executive shall be reimbursed for gasoline.

Office. The Company shall provide office space for Executive's use in its
Sacramento, California office.

6.    Expenses.

The Company will reimburse Executive for reasonable travel, business
entertainment and other expenses incurred by Executive in the furtherance of the
performance of Executive's duties hereunder, in accordance with the Company's
expense reimbursement policy as in effect from time to time.

7.    Termination of Employment

. In the event Executive's employment with the Company terminates for any
reason, Executive will be entitled to any (a) unpaid Base Salary accrued up to
the Date of Termination, (b) pay for accrued but unused vacation, (c) benefits
or compensation as provided under the terms of any Executive benefit and
compensation agreements or plans applicable to Executive and under which he has
a vested right (including any right that vests in connection the termination of
his employment), (d) unreimbursed business expenses to which Executive is
entitled to reimbursement under the Company's expense reimbursement policy, and
(e) rights to indemnification Executive may have under the Company's Articles of
Incorporation, Bylaws, the Employment Agreement, or separate indemnification
agreement, as applicable, including any rights Executive may have under
directors and officers insurance policies.



8.    Severance.

Termination Without Cause. If Executive's employment is terminated by the
Company without Cause (as defined below), then, subject to compliance with
Section 9, Executive will be eligible to receive a cash severance of twelve
months of the Base Salary as in effect immediately before the Date of
Termination (see Section 4(a) above), plus the full amount of the possible bonus
compensation to which he would be entitled for the current year (see Section
4(b) above). Cash severance is payable on the Date of Termination.

Change of Control. If during Executive's employment with the Company (i) there
is a Change of Control (as defined below) and (ii) Executive is not offered a
Comparable Position (as defined below) by the surviving corporation, Executive
will be

3

--------------------------------------------------------------------------------



eligible to receive a severance payment equal to (a) his annual Base Salary as
in effect immediately before the Change of Control transaction plus (b) the full
amount of the current year's targeted incentive bonus compensation as
contemplated by Section 4(b) above, multiplied by a factor of 1.5, provided,
however that the multiplier shall be increased to a factor of two in the event
the price of the Company's Common Stock payable in connection with the Change of
Control transaction (the "Transaction Price") is at least $10 per share. In
addition, if at the time of a Change of Control transaction the Company is
responsible for paying the Executive's health insurance premiums, the Company
shall continue to pay, or cause to be paid, the Executive's health insurance
premiums for 1-1/2 years from the date of the Change of Control transaction or,
in the event the Transaction price is at least $10 per share, for two years.
"Comparable Position" is a position with similar or greater responsibilities at
Executive's then-current Base Salary and does not require Executive's
relocation. "Change of Control" shall mean the sale of all or substantially all
of the assets of the Company or the acquisition of the Company by another entity
by means of consolidation or merger after which the then current stockholders of
the Company hold less than 50% of the voting power of the surviving corporation,
provided, however that a reincorporation of the Company shall not be deemed a
Change of Control.

Accelerated Vesting upon Termination without Cause or Change of Control. In
addition to the benefits provided for in this Section 8, all stock options or
other equity grants awarded to Executive pursuant to a Company equity incentive
plan, whether in effect on the day hereof or adopted hereafter, will vest in
full and be non-forfeitable immediately before the Date of Termination referred
to in Section 8(a) or the Change of Control referred to in Section 8(b).

Termination for Cause. If Executive's employment is terminated for Cause by the
Company, then, (i) all further vesting of Executive's outstanding equity awards
will terminate immediately; and (ii) all payments of compensation by the Company
to Executive hereunder will terminate immediately.

Other Termination Including due to Accidental Death or Disability. If
Executive's employment terminates for any other reason, including but not
limited to, death or Disability, then, (i) Executive's outstanding equity awards
will be treated in accordance with the terms and conditions of the applicable
award agreement(s), (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately, and (iii) Executive will be
entitled to receive benefits only in accordance with the Company's then
established plans, programs and practices.

9.    Covenants, Conditions to Receipt of Severance; Mitigation.

Non-disparagement. During the Employment Term and for the 12 months thereafter,
Executive will not, and will cause his relatives, agents and representatives to
not, knowingly disparage, criticize or otherwise make any derogatory statements
regarding the Company, its directors, or its officers, and the Company will not
knowingly disparage, criticize or otherwise make any derogatory statements
regarding Executive. The Company's obligations under the preceding sentence
shall be limited to

4

--------------------------------------------------------------------------------



communications by its senior corporate Executives having the rank of Vice
President or above and members of the Board. The foregoing restrictions will not
apply to any statements that are made truthfully in response to a subpoena or
other compulsory legal process. Payments of severance to Executive, in
accordance with Section 8 above, shall immediately cease, and no further
payments shall be made, in the event that Executive breaches the provisions of
this Section 9(a).

Other Requirements. Any general release of claims required to be executed by
Executive as a condition to the receipt of severance will be consistent in
substance with the releases of claims used at the time by the Company in
connection with separations of Executives generally

Mitigation. Payments of severance to Executive, in accordance with Section 8
above, shall immediately cease, and no further payments shall be made, in the
event that Executive materially breaches the Confidential Information Agreement
(provided, however, that Executive's right to future payments will be restored,
and any omitted payments will be made to Executive promptly, if the Board in its
reasonable good faith Judgment determines that such breach is curable, and
Executive cures the breach to the reasonable satisfaction of the Board within 30
days of having been notified thereof). Executive agrees to cooperate with the
Company and to provide timely notice as to his activities following a
termination without Cause so that the Company may monitor its obligation under
Section 8.

10.    Definitions.

Cause. For purposes of the Employment Agreement, termination for "cause"
generally means termination as a result of Executive's willful gross misconduct
that is materially adverse to the Company, Executive's willful violation of a
federal or state law, rule or regulation applicable to the business of the
Company that is materially adverse to the Company, Executive's conviction for,
or entry of a guilty or no contest plea to, a felony Executive's termination of
employment will not be considered to be for Cause unless it is approved by a
majority vote of the members of the Board of Directors or an independent
committee thereof. It is understood that good faith decisions of the Executive
relating to the conduct of the Company's business or the Company's business
strategy will not constitute "Cause."

Disability. For purposes of this Agreement, Disability will mean Executive's
absence from his responsibilities with the Company on a full-time basis for 180
calendar days in any consecutive 12-month period as a result of Executive's
mental or physical illness injury.

11.    Indemnification.

Subject to applicable law, Executive will be provided indemnification to the
maximum extent permitted by the Company's bylaws and Articles of Incorporation,
including coverage, if applicable, under any directors and officers insurance
policies, with such indemnification determined by the Board or any of its
committees in good faith based on principles consistently applied (subject to
such limited exceptions as the Board may approve in cases of hardship) and on
terms no less favorable than provided to any other Company executive officer or
director.

5

--------------------------------------------------------------------------------

12.    Confidential Information, etc.

Non-Disclosure of Information. It is understood that the business of the Company
is of a confidential nature. During the period of Executive's employment with
the Company, Executive may receive and/or may secure confidential information
concerning the Company or any of the Company's affiliates which, if known to
competitors thereof, would damage the Company or its said affiliates. Executive
agrees that during and after the term of this Agreement he will not, directly or
indirectly, divulge, disclose or appropriate to his own use, or to the use of
any third party, any secret, proprietary or confidential information or
knowledge obtained by him during the term hereof concerning such confidential
matters of the Company or its affiliates, including, but not limited to,
information pertaining to contact information, financial information, research,
product plans, products, services, customers, markets, developments, processes,
designs, drawings, business plans, business strategies or arrangements, or
intellectual property or trade secrets. Upon termination of this Agreement,
Executive shall promptly deliver to the Company all materials of a secret or
confidential nature relating to the business of the Company or any of its
affiliates that are, d1rectly or indirectly, in the possession or under the
control of Executive.

Trade Secrets. Executive acknowledges and agrees that during the term of this
Agreement and in the course of the discharge of his duties hereunder, Executive
shall have access to and become acquainted with information concerning the
operation and processes of the Company, including without limitation,
proprietary, technical, financial, personnel, sales and other information that
is owned by the Company and regularly used in the operation of the Company's
business, and that such information constitutes the Company's trade secrets.
Executive specifically agrees that he shall not misuse, misappropriate, or
disclose any such trade secrets, directly or indirectly, to any other person or
use them many way, either during the term of this Agreement or at any other time
thereafter, except as is required in the course of his employment hereunder
Executive acknowledges and agrees that the sale or unauthorized use or
disclosure of any of the Company's trade secrets obtained by Executive during
the course of his employment under this Agreement, including information
concerning the Company's current or any future and proposed work, services, or
products, the fact that any such work, services, or products are planned, under
consideration, or in production, as well as any descriptions thereof, constitute
unfair competition. Executive promises and agrees not to engage in any unfa1r
competition with the Company, either during the term of this Agreement or at any
other time thereafter Executive further agrees that all files, records,
documents, specifications and similar items relating to the Company's business,
whether prepared by Executive or others, are and shall remain exclusively the
property of the Company and that they shall be removed from the premises of the
Company only with the express prior written consent of the Company's CEO or his
designee.

Cooperation. Executive agrees to cooperate with and provide assistance to the
Company and its legal counsel in connection with any litigation (including
arbitration or administrative hearings) or investigation affecting the Company,
in which, in the reasonable Judgment of the Company's counsel, Executive's
assistance or cooperation is

6

--------------------------------------------------------------------------------



needed. Executive shall, when requested by the Company, provide testimony or
other assistance and shall travel at the Company's reasonable request and
expense in order to fulfill this obligation.

Proprietary Inventions and Assignment Agreement. Executive has previously
executed and delivered the Company's Proprietary Inventions and Assignment
Agreement, a copy of which is attached hereto as Exhibit B and incorporated
herein by this reference. Executive agrees to abide by the provisions thereof.

13.    Assignment

. This Agreement will be binding upon and inure to the benefit of the heirs,
executors, and legal representatives of Executive upon Executive's death, and
any successor of the Company. Any such successor of the Company will be deemed
substituted for the Company under the terms of this Agreement for all purposes.
For this purpose, "successor" means any person, firm, corporation, or other
business entity, which at any time, whether by purchase, merger or otherwise,
directly or indirectly acquires all or substantially all of the assets or
business of the Company. None of the rights of Executive to receive any form of
compensation payable pursuant to this Agreement may be assigned or transferred
except by will or the laws of descent and distribution. Any other attempted
assignment, transfer, conveyance, or other disposition of Executive's right to
compensation or other benefits will be null and void.

14.    Notices

. All notices, requests, demands, and other communications called for hereunder
will be in writing and will be deemed given (a) on the date of delivery if
delivered personally, (b) one day after being sent overnight by a
well-established commercial overnight service, or (c) four days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors at the following addresses, or at
such other addresses as the parties may later designate in writing.

If to the Company

Attn. Chief Executive Officer S&W Seed Company

7108 North Fresno Street, Suite 380
Fresno, CA 93720

If to Executive

at the last residential address known by the Company

15.    Severability

. If any provision hereof becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable, or void, this Agreement will continue
in full force and effect without said provision.



7

--------------------------------------------------------------------------------

16.    Governing Law; Arbitration

.

This Agreement will be deemed to be made in and in all respects will be
interpreted, construed and governed by and in accordance with the law of the
State of California without regard to any applicable principles of conflicts of
law This Agreement shall not be interpreted or construed with any presumption
against the party causing this Agreement to be drafted.

Any dispute, controversy or claim, whether based on contract, tort, statute,
fraud, misrepresentation or any other legal theory (a "Dispute") between
Executive and the Company arising out of or relating to this Agreement, any
obligations hereunder or the relationship of the parties under this Agreement
shall be settled by binding arbitration conducted in San Francisco, California
in accordance with the then current arbitration rules of JAMS as modified by the
following provisions of this Agreement:

(i) Within five business days following the delivery of notice of a Dispute by a
party in accordance with this Agreement (a "Notification"), the parties shall
meet and confer on a date and at a time and place agreed upon between the
parties. If the Dispute(s) are resolved by the parties in such meeting, the
parties agree to reduce to writing the settlement or resolution thereof, which
shall thereupon become part of this Agreement. In the event that the meeting for
any reason does not occur prior to the tenth day following a Notification or
does not result in a mutually agreed settlement, then the parties shall proceed
with the arbitration.

(ii) Selection of one neutral arbitrator by the parties shall be from JAMS panel
list and shall be chosen by the parties together; provided, that if the parties
are unable to reach agreement with respect to the arbitrator, the arbitrator
shall be chosen in accordance with appointment rules of JAMS. The arbitrator
shall be experienced in complex business matters.

(iii) The arbitration process shall be conducted on an expedited basis by the
regional office of JAMS located in San Francisco, California. Proceedings in
arbitration shall begin no later than 45 days after the filing of the Dispute
with JAMS and shall be scheduled to conclude no later than 180 days after the
filing of the Dispute (including delivery of the written Judgment under clause
(vi) below). All hearings, unless otherwise agreed to by the parties, shall be
held in San Francisco, California. Notwithstanding the foregoing, the timetable
for the arbitration process will be further expedited in the event that a party
is seeking mandatory or prohibitive injunctive relief and an expedited schedule
is reasonably required to preserve the business interests of the party or
parties seeking such relief.

(iv) Each party may obtain and take discovery, including requests for
production, interrogatories, requests for admissions and depositions, as
provided by the Federal Rules of Civil Procedure; provided that the arbitrator
may, in his or her discretion, set parameters on (including the extension of)
the timing and/or completion of this discovery and may order additional
pre-hearing exchange of information, including, without limitation, exchange of
summaries of testimony or exchange of statements of positions. All rights of
discovery shall commence upon delivery of a Notification, regardless of the
timing or occurrence of the meeting contemplated by clause (i) above.

8

--------------------------------------------------------------------------------



(v) The arbitration proceedings and all testimony, filings, documents and
mformatlon relating to or presented during the arbitration proceedings shall be
disclosed exclusively for the purpose of fac1htating the arb1tration process and
for no other purpose.

(vi) The award of the arbitrator shall be made in a written opinion containing a
concise reasoned analysis of the basis upon which the award was made. The award
of the arbitrator may provide for mandatory or prohibitive injunctive relief.

(vii) A judgment upon the award rendered by the arbitrator(s) may be entered
many court having jurisd1ction thereof.

(viii) The parties to any arbitration initially shall share equally the fees and
costs of JAMS and the arbitrator At the discretion of the arbitrator, the
prevailing party or parties may recover from the adverse parties his or its
actual reasonable attorneys' fees and costs incurred in connection with the
arbitration and the enforcement thereof (including reimbursement of any fees and
costs of JAMS and the arbitrator(s) paid by such party).

(ix) Any party may apply to a court having jurisdiction to (A) enforce this
agreement to arbitrate; (B) seek provisional injunctive relief until the
arbitration award is rendered or the controversy is otherwise resolved, (C)
avoid the expiration of any applicable hm1tations period; or (D) preserve a
superior position with respect to other creditors.

(x) The arbitrator is only authorized to, and only has the consent of the
parties to, interpret and apply the terms and conditions of this Agreement in
accordance with the governing law The arbitrator is not authorized to, and shall
not, order any remedy not permitted by this Agreement and shall not change any
term or condition of this Agreement, deprive either party of any remedy
expressly provided hereunder or provide any right or remedy that has not been
expressly provided hereunder

(xi) The Federal Arb1tration Act, 9 U S.C. Sections 1 through 14 (as amended and
including any successor provision), except as modified hereby, shall govern the
interpretation and enforcement of this Section 16(b).

Notwithstanding the foregoing, the Parties shall continue performing their
respective obligations under this Agreement while the Dispute is being resolved
unless and until such obligations are terminated or expire in accordance with
the provisions hereof.

17.    Integration

. This Agreement, together with the Proprietary Inventions and Assignment
Agreement and the standard forms of equity award grants that describe
Executive's outstanding equity awards, represent the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and is signed by duly authorized representatives of
the parties hereto. In entering into this Agreement, no party has relied on or
made any representation, warranty, inducement, promise or understanding that is
not in this Agreement.



9

--------------------------------------------------------------------------------

18.    Waiver of Breach

. The waiver of a breach of any term or provision of this Agreement, which must
be in writing, will not operate as or be construed to be a waiver of any other
previous or subsequent breach of this Agreement.

19.    Survival

. The Proprietary Inventions and Assignment Agreement and the Company's and
Executive's responsibilities under Sections 7, 8, 9, 10, 11, 13, 14, 15 and 16
will survive the termination of this Agreement.



20.    Headings

. All captions and section headings used in this Agreement are for convenient
reference only and do not form a part of this Agreement.



21.    Tax Withholding.

All payments made pursuant to this Agreement will be subject to withholding of
applicable taxes.



22.    Acknowledgment.

Executive acknowledges that he has had the opportunity to discuss this matter
with and obtain advice from his private attorney, has had sufficient time to,
and has carefully read and fully understands all the provisions of this
Agreement, and is knowingly and voluntarily entering into this Agreement.



23.    Internal Revenue Code Section 409A.

Notwithstanding any provision of this Agreement, this Agreement shall be
construed and interpreted to comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with Section
409A of the Code or regulations thereunder. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under the Agreement shall be treated as a separate payment of
compensation for purposes of applying the Section 409A of the Code deferral
election rules and the exclusion from Section 409A of the Code for certain
short-term deferral amounts. Any amounts payable solely on account of an
involuntary separation from service within the meaning of Section 409A of the
Code shall be excludible from the requirements of Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of involuntary separation) to the maximum possible
extent. If, as of the Date of Termination, Executive is a "specified Executive"
as determined by the Company, then to the extent that any amount or benefit that
would be paid or provided to Executive under this Agreement within six months of
his "separation from service" (as determined under Section 409A) constitutes an
amount of deferred compensation for purposes of Section 409A and is considered
for purposes of Section 409A to be owed to Executive by virtue of his separation
from service, then such amount or benefit will not be paid or provided during
the six-month period following the date of Executive's separation from service
and instead shall be paid or provided on the first business day that is at least
seven (7) months following the date of Executive's separation from service,
except to the extent that, in the Company's reasonable judgment, payment during
such six-month period would not cause Executive to incur additional tax,
interest or penalties under Section 409A. Further, any reimbursements or in-kind
benefits provided under the Agreement shall be made or provided in

10

--------------------------------------------------------------------------------



accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the period of time specified in the Agreement, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

24.    Counterparts.

This Agreement may be executed in counterparts, and each counterpart will have
the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.



 

[Signature Page Follows]

 



 

 

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, on the 15th day of August, 2016.

Company
S&W SEED COMPANY

 

By: /s/ Mark Grewal
Mark Grewal
President and Chief Executive
Officer

 

Executive

 

Danielson B. Gardner


Danielson B. Gardner



 

 

 

 

12

--------------------------------------------------------------------------------

 